UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7812


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY ZELAYA, a/k/a Homeboy, a/k/a Jose Manuel Alvarado,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:05-cr-00393-DKC-19; 8:10-cv-02509-DKC)


Submitted:   July 31, 2014                 Decided:   August 4, 2014


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Zelaya, Appellant Pro Se.        Laura Jean Gwinn, John
Alexander  Romano,   Michael  Stephen   Warbel,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; William Moomau, OFFICE
OF THE UNITED STATES ATTORNEY, James Marton Trusty, Assistant
United States Attorney, Greenbelt, Maryland; Marianne Shelvey,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Henry    Zelaya    seeks     to      appeal     the     district        court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.             28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies     this   standard       by

demonstrating          that    reasonable         jurists     would       find    that     the

district       court’s      assessment    of       the    constitutional         claims     is

debatable      or     wrong.      Slack    v.      McDaniel,        529   U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Zelaya has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense       with     oral    argument       because        the    facts       and     legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3